     Case 1:19-cv-03093-FVS     ECF No. 13   filed 06/25/20   PageID.1184 Page 1 of 16

                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
1
                                                                      Jun 25, 2020
2                                                                         SEAN F. MCAVOY, CLERK



3

4

5

6                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
7

8     TONI E.,
                                                  NO: 1:19-CV-03093-FVS
9                              Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
10          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
11    COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
      SECURITY,                                   SUMMARY JUDGMENT
12
                               Defendant.
13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 10, 11. This matter was submitted for consideration without

16   oral argument. The Plaintiff is represented by Attorney D. James Tree. The

17   Defendant is represented by Special Assistant United States Attorney Justin L.

18   Martin. The Court has reviewed the administrative record and the parties’

19   completed briefing and is fully informed. For the reasons discussed below, the

20   court GRANTS Plaintiff’s Motion for Summary Judgment, ECF No. 10, and

21   DENIES Defendant’s Motion for Summary Judgment, ECF No. 11.

                                     JURISDICTION

     ORDER ~ 1
         Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1185 Page 2 of 16


1             Plaintiff Toni E. 1 protectively filed for supplemental security income on

2    January 6, 2016, alleging an onset date of March 3, 2015. Tr. 185-90. Benefits were

3    denied initially, Tr. 105-08, and upon reconsideration, Tr. 114-24. Plaintiff

4    requested a hearing before an administrative law judge (“ALJ”), which was held on

5    September 14, 2017. Tr. 37-81. Plaintiff had representation and testified at the

6    hearing. Id. The ALJ denied benefits, Tr. 12-31, and the Appeals Council denied

7    review. Tr. 1. The matter is now before this Court pursuant to 42 U.S.C. §

8    1383(c)(3).

9                                         BACKGROUND

10            The facts of the case are set forth in the administrative hearing and

11   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

12   Only the most pertinent facts are summarized here.

13            Plaintiff was 44 years old at the time of the hearing. Tr. 64. She went to

14   high school through the eleventh grade. Tr. 65. Plaintiff lives with her boyfriend.

15   Tr. 45-46. At the time of the hearing, she testified that she works four to five hours

16   a week for a “marketing vending company that works exclusively for Walmart,”

17   and she has work history as a cook. Tr. 50-51, 68-70. Plaintiff testified that she

18   cannot work full-time because of pain in her back and neck, severe pain if she is on

19
     1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER ~ 2
     Case 1:19-cv-03093-FVS       ECF No. 13     filed 06/25/20   PageID.1186 Page 3 of 16


1    her feet too long, hand numbness if she uses them too much or sits too long, and

2    “debilitating headaches.” Tr. 53-54, 62.

3          Plaintiff testified that she had spinal surgery in 2015, and another spinal

4    fusion surgery less than a year later in 2016. Tr. 56. She reports a lot of neck pain

5    even after the surgeries, a constant numb sensation in her in her back, pains in her

6    shoulders, muscle spasms, and numbness in her hands that sometimes causes her to

7    drop things. Tr. 55-56. Plaintiff testified that she cannot lift over five to ten

8    pounds, and ends up dropping an item if she tries to lift it because she doesn’t have

9    enough strength in her hands. Tr. 59-60.

10                               STANDARD OF REVIEW

11         A district court’s review of a final decision of the Commissioner of Social

12   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

13   limited; the Commissioner’s decision will be disturbed “only if it is not supported

14   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

15   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

16   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

17   (quotation and citation omitted). Stated differently, substantial evidence equates to

18   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

19   citation omitted). In determining whether the standard has been satisfied, a

20   reviewing court must consider the entire record as a whole rather than searching

21   for supporting evidence in isolation. Id.



     ORDER ~ 3
     Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1187 Page 4 of 16


1          In reviewing a denial of benefits, a district court may not substitute its

2    judgment for that of the Commissioner. If the evidence in the record “is

3    susceptible to more than one rational interpretation, [the court] must uphold the

4    ALJ’s findings if they are supported by inferences reasonably drawn from the

5    record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

6    court “may not reverse an ALJ’s decision on account of an error that is harmless.”

7    Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

8    nondisability determination.” Id. at 1115 (quotation and citation omitted). The

9    party appealing the ALJ’s decision generally bears the burden of establishing that

10   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

11              FIVE–STEP SEQUENTIAL EVALUATION PROCESS

12         A claimant must satisfy two conditions to be considered “disabled” within

13   the meaning of the Social Security Act. First, the claimant must be “unable to

14   engage in any substantial gainful activity by reason of any medically determinable

15   physical or mental impairment which can be expected to result in death or which

16   has lasted or can be expected to last for a continuous period of not less than twelve

17   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

18   “of such severity that he is not only unable to do his previous work[,] but cannot,

19   considering his age, education, and work experience, engage in any other kind of

20   substantial gainful work which exists in the national economy.” 42 U.S.C. §

21   1382c(a)(3)(B).



     ORDER ~ 4
     Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1188 Page 5 of 16


1          The Commissioner has established a five-step sequential analysis to

2    determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

3    416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

4    activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

5    gainful activity,” the Commissioner must find that the claimant is not disabled. 20

6    C.F.R. § 416.920(b).

7          If the claimant is not engaged in substantial gainful activity, the analysis

8    proceeds to step two. At this step, the Commissioner considers the severity of the

9    claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

10   “any impairment or combination of impairments which significantly limits [his or

11   her] physical or mental ability to do basic work activities,” the analysis proceeds to

12   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

13   this severity threshold, however, the Commissioner must find that the claimant is

14   not disabled. 20 C.F.R. § 416.920(c).

15         At step three, the Commissioner compares the claimant’s impairment to

16   severe impairments recognized by the Commissioner to be so severe as to preclude

17   a person from engaging in substantial gainful activity. 20 C.F.R. §

18   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

19   enumerated impairments, the Commissioner must find the claimant disabled and

20   award benefits. 20 C.F.R. § 416.920(d).

21         If the severity of the claimant’s impairment does not meet or exceed the



     ORDER ~ 5
     Case 1:19-cv-03093-FVS      ECF No. 13     filed 06/25/20   PageID.1189 Page 6 of 16


1    severity of the enumerated impairments, the Commissioner must pause to assess

2    the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

3    defined generally as the claimant’s ability to perform physical and mental work

4    activities on a sustained basis despite his or her limitations, 20 C.F.R. §

5    416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

6          At step four, the Commissioner considers whether, in view of the claimant’s

7    RFC, the claimant is capable of performing work that he or she has performed in

8    the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

9    capable of performing past relevant work, the Commissioner must find that the

10   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

11   performing such work, the analysis proceeds to step five.

12         At step five, the Commissioner considers whether, in view of the claimant’s

13   RFC, the claimant is capable of performing other work in the national economy.

14   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

15   must also consider vocational factors such as the claimant’s age, education and

16   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

17   adjusting to other work, the Commissioner must find that the claimant is not

18   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

19   other work, analysis concludes with a finding that the claimant is disabled and is

20   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

21         The claimant bears the burden of proof at steps one through four above.



     ORDER ~ 6
     Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1190 Page 7 of 16


1    Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

2    step five, the burden shifts to the Commissioner to establish that (1) the claimant is

3    capable of performing other work; and (2) such work “exists in significant

4    numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

5    700 F.3d 386, 389 (9th Cir. 2012).

6                                     ALJ’S FINDINGS

7          At step one, the ALJ found that Plaintiff has not engaged in substantial

8    gainful activity since January 6, 2016, the application date. Tr. 17. At step two,

9    the ALJ found that Plaintiff has the following severe impairments: spinal

10   impairments, carpal tunnel syndrome, hypertension with a history of tachycardia,

11   Hashimoto’s disease versus other thyroid disorder, asthma, headaches, and obesity.

12   Tr. 18. At step three, the ALJ found that Plaintiff does not have an impairment or

13   combination of impairments that meets or medically equals the severity of a listed

14   impairment. Tr. 19. The ALJ then found that Plaintiff has the RFC

15         to perform light work as defined in 20 CFR 416.967(b) except she cannot
           crawl or climb. She can occasionally balance, stoop, kneel, and crouch. She
16         can frequently reach, handle, and finger. She should avoid concentrated
           exposure to pulmonary irritants, or even moderate exposure to hazards or
17         vibration.

18   Tr. 19-20. At step four, the ALJ found that Plaintiff has no past relevant work. Tr.

19   24. At step five, the ALJ found that considering Plaintiff’s age, education, work

20   experience, and RFC, there are jobs that exist in significant numbers in the national

21   economy that Plaintiff can perform, including: office helper, storage facility rental



     ORDER ~ 7
     Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1191 Page 8 of 16


1    clerk, document preparer, and addresser. Tr. 25. On that basis, the ALJ concluded

2    that Plaintiff has not been under a disability, as defined in the Social Security Act,

3    since January 6, 2016, the date the application was filed. Tr. 26.

4                                           ISSUES

5          Plaintiff seeks judicial review of the Commissioner’s final decision denying

6    her supplemental security income benefits under Title XVI of the Social Security

7    Act. ECF No. 10. Plaintiff raises the following issues for this Court’s review:

8       1. Whether the ALJ erred by failing to reopen a prior application;

9       2. Whether the ALJ failed to properly assess Listing 1.04 at step three;

10      3. Whether the ALJ improperly discredited Plaintiff’s symptom claims; and

11      4. Whether the ALJ improperly discredited the lay witness statement.

12                                      DISCUSSION

13      A. Step Three

14         At step three of the sequential evaluation of disability, the ALJ must

15   determine if a claimant's impairments meet or equal a listed impairment. 20 C.F.R.

16   § 416.920(a)(4)(iii). The Listing of Impairments “describes for each of the major

17   body systems impairments [which are considered] severe enough to prevent an

18   individual from doing any gainful activity, regardless of his or her age, education

19   or work experience.” 20 C.F.R. § 416.925. To meet a listed impairment, a

20   claimant must establish that he meets each characteristic of a listed impairment

21   relevant to her claim. 20 C.F.R. § 416.925(d). If a claimant meets the listed



     ORDER ~ 8
         Case 1:19-cv-03093-FVS    ECF No. 13     filed 06/25/20   PageID.1192 Page 9 of 16


1             criteria for disability, she will be found to be disabled. 20 C.F.R. §

2    416.920(a)(4)(iii). The claimant bears the burden of establishing she meets a

3    listing. Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005).

4             Each Listing sets forth the “symptoms, signs, and laboratory findings” that

5    must be established in order for claimant's impairment to meet the listing. Tackett,

6    180 F.3d at 1099. “For a claimant to show that his impairment matches a listing, it

7    must meet all of the specified medical criteria. An impairment that manifests only

8    some of those criteria, no matter how severely, does not qualify.” Sullivan v.

9    Zebley, 493 U.S. 521, 530 (1990) (emphasis in original). The claimant's

10   impairment must not only be one listed in Appendix 1, but must have the specific

11   findings shown in the listing for that impairment. Marcia v. Sullivan, 900 F.2d

12   172, 175 (9th Cir. 1990).

13            Here, at step three, the ALJ referenced a summary of “evidence” and

14   concluded that Plaintiff’s “spinal impairments do not meet or equal Listing 1.04.” 2

15   Tr. 19. Plaintiff argues the ALJ erred at step 3 by failing to properly assess

16

17

18
     2
         The ALJ also found Plaintiff’s carpal tunnel syndrome did not meet or equal
19
     Listing 11.14. However, the Court declines to address this issue because it was not
20
     addressed with specificity in Plaintiff’s opening brief. See Carmickle v. Comm’r,
21
     Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008).

     ORDER ~ 9
     Case 1:19-cv-03093-FVS       ECF No. 13   filed 06/25/20   PageID.1193 Page 10 of 16


1    whether Plaintiff met or equaled Listing 1.04A. 3 ECF No. 10 at 4-8. “A

2    boilerplate finding is insufficient to support a conclusion that a claimant’s

3    impairment does not” meet or equal a listed impairment. Lewis v. Apfel, 236 F.3d

4    503, 512 (9th Cir. 2001). An ALJ must make specific findings regarding why a

5    plaintiff does not meet all the Listing requirements. See id. at 512–13. Here, the

6    criteria for Listing 1.04A “disorders of the spine” are satisfied when there is

7    evidence of spinal disorder “resulting in compromise of a nerve root (including the

8    cauda equina) or the spinal cord,” as well as “[e]vidence of nerve root compression

9    characterized by neuro-anatomic distribution of pain, limitation of motion of the

10   spine, motor loss (atrophy with associated muscle weakness or muscle weakness)

11   accompanied by sensory or reflex loss.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, §

12   1.04A.

13           As an initial matter, the Court notes that even if an ALJ makes a boilerplate

14   finding that an impairment does not meet a Listing, this Court will not reverse

15
     3
         The ALJ generally found that Plaintiff’s “spinal impairments do not meet or
16
     equal listing 1.04,” and referenced evidence pertaining to Plaintiff’s cervical and
17
     lumbar spine. See Tr. 19. However, Plaintiff appears to confine her challenge to
18
     the ALJ’s consideration of her alleged cervical spine impairment under Listing
19
     1.04A. See ECF No. 10 at 4-8. Thus, the Court limits its analysis to whether the
20
     ALJ erred in considering whether Plaintiff’s cervical spine impairment meets or
21
     equals Listing 1.04A. See Carmickle, 533 F.3d at 1161 n.2.

     ORDER ~ 10
     Case 1:19-cv-03093-FVS      ECF No. 13    filed 06/25/20   PageID.1194 Page 11 of 16


1    where the ALJ made sufficiently detailed findings in other portions of her decision.

2    See Lewis, 236 F.3d at 513. Moreover, where a Listing has multiple requirements

3    that an impairment must satisfy, even if an ALJ does not make findings about each

4    Listing requirement, the ALJ’s decision is sufficiently specific if the ALJ discussed

5    and evaluated evidence that one of the requirements was not met. See id.

6    However, as an initial matter, the ALJ in this case failed to identify any of the

7    specific criteria needed to meet or equal Listing 1.04A, including the threshold

8    requirement of evidence of spinal disorder “resulting in compromise of a nerve

9    root (including the cauda equina) or the spinal cord”. 20 C.F.R. Pt. 404, Subpt. P,

10   App. 1, § 1.04A. Moreover, the Court is unable to discern any portion of the

11   ALJ’s decision that contains “sufficiently detailed findings” as to why Plaintiff

12   does not meet any of the specific Listing requirements of 1.04A. Instead, the ALJ

13   relied entirely on a summary of evidence, without evaluating whether that evidence

14   meets or equals a specific element of Listing 1.04A. The objective evidence noted

15   by the ALJ includes: a May 2015 discectomy surgery on Plaintiff’s cervical spine;

16   a December 2015 MRI that showed mild to moderate degenerative disc disease,

17   with disc protrusion at L5-S1 that caused minimal effacement of the thecal sac, and

18   no spinal stenosis or foraminal compromise; January 2016 examination findings of

19   full strength in all four extremities, but limited sensation in her right arm and

20   diminished reflexes; a January 2016 MRI of the cervical spine finding mild

21   degenerative disc disease, with spurring at C5-6 that caused effacement of the



     ORDER ~ 11
     Case 1:19-cv-03093-FVS      ECF No. 13     filed 06/25/20   PageID.1195 Page 12 of 16


1           thecal sac and possibly the underlying spinal cord; general examination

2    findings of normal sensation, strength, and reflexes at treatment visits in 2016 and

3    2017; second cervical spine fusion surgery in March 2016; and a June 2017 MRI

4    of Plaintiff’s cervical spine showing satisfactory alignment, well-maintained

5    vertebral body heights and disc space, mild spurring at C5-6 that caused mild

6    effacement of the thecal sac, and no spinal stenosis or foraminal compromise. Tr.

7    19 (citing Tr. 358-60, 402-03, 428, 438-42, 517, 651, 663-64, 876, 962, 969,

8    1031). Moreover, although not cited in the ALJ’s evaluation at step three, he did

9    briefly cite March 2015 MRI results elsewhere in the decision, that indicated a disc

10   herniation causing displacement and compression of the left C5 nerve root. Tr. 21,

11   302.

12          However, in rendering a decision, the ALJ must provide the reasoning

13   underlying the decision “in a way that allows for meaningful review.” Brown-

14   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). Standing alone, a summary

15   of the objective medical evidence from the relevant adjudicatory period, without

16   any finding as to why this evidence fails to meet or equal Listing “1.04,” is

17   insufficient for this Court to meaningfully review the ALJ’s decision. See Brown-

18   Hunter, 806 F.3d at 492 (quoting Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir.

19   2015) ) (a district court may not “substitute [its] own discretion for that of the

20   agency” because “ ‘the decision on disability rests with the ALJ and the

21   Commissioner ... in the first instance, not with a district court.’ ”).



     ORDER ~ 12
     Case 1:19-cv-03093-FVS       ECF No. 13   filed 06/25/20   PageID.1196 Page 13 of 16


1          Defendant argues that the Court should affirm the ALJ’s step three finding

2    because (1) “the ALJ relied on the opinions of Norman Staley, M.D. and Howard

3    Platter, M.D. – state agency physicians with specialized expertise and knowledge

4    of Social Security disability programs,” who did not opine that Plaintiff met a

5    Listing, and (2) Plaintiff testified that she was working at the time of the hearing,

6    “which undercuts the claim that her neck condition is so severe as to prevent her

7    from doing any gainful activity.” ECF No. 11 at 10-11. However, the Court is not

8    permitted to consider this reasoning, as it was not articulated by the ALJ in support

9    of the step three finding. Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,

10   1226 (9th Cir. 2009) (the Court “review[s] the ALJ's decision based on the

11   reasoning and factual findings offered by the ALJ—not post hoc rationalizations

12   that attempt to intuit what the adjudicator may have been thinking.”).

13         For all of these reasons, the Court finds the ALJ erred at step three, and it is

14   necessary to remand for a proper consideration of whether the evidence in the

15   record supports a finding that Plaintiff’s claimed impairments meet or equal the

16   severity of Listing 1.04A.

17      B. Additional Assignments of Error

18         Plaintiff also challenges the ALJ's decision not to reopen Plaintiff’s prior

19   application, rejection of Plaintiff’s symptom claims, and evaluation of the lay

20   witness statement. ECF No. 10 at 3-20. On remand, after reconsidering the

21   medical evidence, should the ALJ find that Plaintiff does not have an impairment



     ORDER ~ 13
     Case 1:19-cv-03093-FVS      ECF No. 13     filed 06/25/20   PageID.1197 Page 14 of 16


1           or combination of impairments that meet or equal one of the Listings at step

2    three, the ALJ should continue the subsequent steps of the sequential evaluation

3    process. Thus, the ALJ must reconsider the medical opinion evidence, Plaintiff’s

4    symptom claims, and the lay witness statement, and this Court need not address

5    Plaintiff’s remaining arguments in detail here. In addition, because this matter is

6    remanded for additional proceedings, the ALJ on remand should reconsider

7    whether to reopen the prior application.

8                                         REMEDY

9          The decision whether to remand for further proceedings or reverse and

10   award benefits is within the discretion of the district court. McAllister v. Sullivan,

11   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

12   where “no useful purpose would be served by further administrative proceedings,

13   or where the record has been thoroughly developed,” Varney v. Sec'y of Health &

14   Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

15   remand would be “unduly burdensome[.]” Terry v. Sullivan, 903 F.2d 1273, 1280

16   (9th Cir. 1990); see also Garrison, 759 F.3d at 1021 (noting that a district court

17   may abuse its discretion not to remand for benefits when all of these conditions are

18   met). This policy is based on the “need to expedite disability claims.” Varney,

19   859 F.2d at 1401. But where there are outstanding issues that must be resolved

20   before a determination can be made, and it is not clear from the record that the ALJ

21   would be required to find a claimant disabled if all the evidence were properly



     ORDER ~ 14
     Case 1:19-cv-03093-FVS     ECF No. 13    filed 06/25/20   PageID.1198 Page 15 of 16


1    evaluated, remand is appropriate. See Benecke v. Barnhart, 379 F.3d 587, 595-96

2    (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172, 1179-80 (9th Cir. 2000).

3          The Court finds that further administrative proceedings are appropriate. See

4    Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014)

5    (remand for benefits is not appropriate when further administrative proceedings

6    would serve a useful purpose). “Where,” as here, “there is conflicting evidence, and

7    not all essential factual issues have been resolved, a remand for an award of benefits

8    is inappropriate.” Treichler, 775 F.3d at 1101. On remand, the ALJ must reevaluate

9    whether Plaintiff meets or equals the severity of a Listing at step three. The ALJ

10   should also reconsider the medical opinion evidence, and provide legally sufficient

11   reasons for evaluating the opinions, supported by substantial evidence. If necessary,

12   the ALJ should order additional consultative examinations and, if appropriate, take

13   additional testimony from a medical expert. Finally, the ALJ should reconsider the

14   Plaintiff’s symptom claims and lay witness statement, and the remaining steps in the

15   sequential analysis, including reassessing Plaintiff's RFC and, if necessary, take

16   additional testimony from a vocational expert which includes all of the limitations

17   credited by the ALJ.

18   ACCORDINGLY, IT IS ORDERED:

19         1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED,

20            and the matter is REMANDED to the Commissioner for additional

21            proceedings consistent with this Order.



     ORDER ~ 15
     Case 1:19-cv-03093-FVS    ECF No. 13     filed 06/25/20   PageID.1199 Page 16 of 16


1          2. Defendant’s Motion for Summary Judgment, ECF No. 11, is DENIED.

2          3. Application for attorney fees may be filed by separate motion.

3          The District Court Clerk is directed to enter this Order and provide copies to

4    counsel. Judgment shall be entered for Plaintiff and the file shall be CLOSED.

5          DATED June 25, 2020.

6
                                            s/Fred Van Sickle
7                                            Fred Van Sickle
                                            Senior United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER ~ 16
